Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination.
   
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/23/2019, 10/25/2019,11/27/2019, 1/7/2020, 2/20/2020, 3/31/2020, 4/21/2020, 6/5/2020, 6/20/2020 and 12/23/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 15/586,145, filed on 05/03/2017, now US Patent 10,693,296 and any other application(s) which are not listed and their current status as required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“COMPUTER-IMPLEMENTED METHOD, SYSTEM AND COMPUTER PROGRAM PRODUCT FOR SETTING A TARGET POWER DEMAND CORRESPONDING TO A CONSUMER”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the limitation(s) “reward” and “reward table”; examiner is not sure what is reward and reward table and how it is derived and used the table to provide reward to who and how the calculation performed; there is not a proper structural relationships between these limitation, it appears to be missing some information and/or it is not clear to interpret the structural relationship between the limitations.

Dependent claims, which are not particularly rejected, are rejected based on the rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,693,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  Independent claims 1, 11 and 20, directed toward for a computer-implemented method, a computer program product and a system which are similar to independent claims 1, 11 and 20 of patent ‘296 respectively, while claims 1, 11 and 20 of instant application are very broad and included all limitations in claims 1, 11 and 20 of patent ‘296 and similarly dependent claims 2-10 and 12-19 are similar to claims 2-10 and 12-19 of patent ‘296 respectively; therefore; claims 1-20 of instant application and claims 1-20 of patent ‘296 are rejected under nonstatutory double patenting as stated here. 

Instant Application
Patent 10408816
1. A computer-implemented method, comprising: setting a target power demand corresponding to a consumer;
1.  A computer-implemented method, comprising: setting a target power demand corresponding to a consumer, wherein setting the target power demand is based 

performing a process, the process including: determining an actual power demand presented to the utility by the consumer, wherein determining the actual power demand includes measuring the power demand over a period of time in accordance with a process for measuring stability of power demand received from the utility;
determining a current error, wherein the current error is the difference between the actual power demand and the target power demand;
determining a current error, wherein the current error is a difference between the actual power demand and the target power demand;
determining whether the actual power demand is adjustable in a direction that reduces the current error;
determining whether the actual power demand is adjustable in a direction that reduces the current error;
reducing the current error by adjusting the actual power demand in response to determining that the actual power demand is adjustable in the direction that reduces the current error;
reducing the current error by adjusting the actual power demand in response to determining that the actual power demand is adjustable in the direction that reduces the current error;



and modifying the target power demand in response to determining that the actual power demand is not adjustable in the direction that reduces the current error.
and modifying the target power demand in response to determining that the actual power demand is not adjustable in the direction that reduces the current error.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).





The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected pre-AIA  under 35 U.S.C. 102(b) as being anticipated by Kuroda et al. (Pub. No. US 2017/0146574 A1).



As to claims 2 and 12, Kuroda teaches the method and computer product wherein reducing the current error by adjusting the actual power demand includes: setting an operating 
 

As to claims 3-4 and 13, Kuroda teaches the method and computer product wherein the rate of electrical energy consumption corresponding to the selected device is changed by adjusting a frequency at which the electrical device is turned on and off and adjusting a frequency of alternation for an alternating current supplied to the electrical device (see, abstract and para 0002-0004, 0015-0017, 0047, 0058-0061, 0067). 

As to claims 5, 8-9, 14 and 17-18, Kuroda teaches the method and computer product wherein an energy storage device is coupled to the selected device, wherein the energy storage device has a low power input and is configured to output energy at a higher power than the low power input, wherein the energy storage device includes a battery and the energy storage device is coupled to the utility and an independent energy source located locally, wherein the energy storage device is configured to accept electrical energy from the independent energy 

As to claims 6 and 15, Kuroda teaches the method and computer product wherein increasing and/or decreasing the rate of electrical energy consumption corresponding to the selected device includes adjusting an amount of electrical energy supplied to the selected device by the energy storage device (see, figures 1-10 and para 0004, 0045, 0058, 0062, 0066-0069, 0072-0073). 

As to claims 7 and 16, Kuroda teaches the method and computer product wherein reducing the current error by adjusting the actual power demand includes adjusting a rate of electrical energy supplied to charge the energy storage device (see, figures 1-3 and 0005-0006, 0016, 0062, 0069 and claims 1 and 5).

As to claims 10 and 19, Kuroda teaches the method and computer product comprising receiving a reward based on a correlation of a size of the current error over a period of time to a reward table (see, figures 1-3 and para 0004, 0045, 0058, 0062, 0069).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  For example some prior arts listed below to show the relation to the inventive concept to the prior art(s) and suggested to the applicant to review and consider all prior arts in considering response to this office communication.

Fife (US 20170288455 A1) is related to prediction of electrical power system behavior, and related systems, apparatuses and methods having controller includes a processor to determine current data.

Kudo et al. (US 20160294215 A1) is related to power control system, power control method and recording medium includes an acquisition unit for the amount power demand used by a consumer.

Beal et al. (US 20100217450 A1) is related to methods and apparatus for energy demand management or one or more appliances.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMESH B PATEL/Primary Examiner, Art Unit 2119